           Case 2:19-cv-01964-RAJ-BAT Document 29 Filed 10/30/20 Page 1 of 1




 1

 2

 3

 4
                             UNITED STATES DISTRICT COURT
 5                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 6
     ALEXANDRE B. ZOLOTOVITSKI,
 7
                               Plaintiff,               CASE NO. 2:19-cv-01964-RAJ-BAT
 8
               v.                                       ORDER DENYING MOTION TO
 9                                                      DISMISS
10   HERE NORTH AMERICA LLC,

11                             Defendant.

12         The Court, having reviewed the Plaintiff’s Amended Complaint, the Report and

13
     Recommendation of the Honorable Brian A. Tsuchida, United States Magistrate Judge,
     any objections or responses to that, and the remaining record, finds and ORDERS:
14
           1.       The Report and Recommendation is ADOPTED;
15         2.       Defendant HERE North America LLC’s Motion to Dismiss (Dkt. 10) is
16   denied.

17         3.       This case is reassigned to Judge Tsuchida for further proceedings.
           4.       The Clerk shall send a copy of this Order to the parties and to Judge
18
     Tsuchida.
19
           DATED this 30th day of October, 2020.
20

21                                                     A
22                                                     The Honorable Richard A. Jones
                                                       United States District Judge
23




     ORDER DENYING MOTION TO DISMISS - 1
